                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division

                                  )
JANE DOE,                         )
                                  )
     Plaintiff,                   )
                                  )
v.                                )    Case No. 1:18-cv-614 (LOG/MSN)
                                  )
FAIRFAX COUNTY SCHOOL BOARD,      )
                                  )
     Defendant.                   )
                                  )




                  DEFENDANT’S MEMORANDUM IN SUPPORT OF
                      MOTION FOR SUMMARY JUDGMENT
                                              TABLE OF CONTENTS

                                                                                                                                Page

I.     INTRODUCTION ...............................................................................................................1
II.    STATEMENT OF UNDISPUTED FACTS ........................................................................2
       A.        The Practices and Procedures for Oakton Band Field Trips ....................................3
       B.        Doe and Smith Decide to Sit Together on the Bus ..................................................4
       C.        Doe Tells Multiple Students About the Bus Incident ..............................................6
       D.        Oakton Personnel Receive Reports of the Bus Incident From Third-Parties
                 Who Heard About It.................................................................................................9
       E.        Hogan Initiates an Interview with Doe ..................................................................14
       F.        Hogan and Baranyk Interview Smith.....................................................................16
       G.        Hogan and Baranyk Meet With Doe Together ......................................................17
       H.        Hogan Looks for Potential Eyewitnesses ..............................................................18
       I.        Oakton Administration Concludes Its Investigation and Decides
                 Not to Discipline Doe or Smith .............................................................................20
       J.        Doe Is Offered Academic and Non-Academic Supports and Counseling .............21
       K.        Doe’s Participation in Band after the Indianapolis Trip ........................................23
       L.        Doe and Her Parents Decline Counseling Services Through Oakton....................24
III.   ARGUMENT .....................................................................................................................26
       A.        A School System Is Only Liable for Student-on-Student Harassment If It
                 Was Deliberately Indifferent to Known Acts of Sexual Harassment. ...................26
       B.        The School Board’s Response to the March 8, 2017 Sexual Encounter Was
                 Not Clearly Unreasonable in Light of the Known Circumstances. .......................28
                 1.         The School Board’s Investigation Was Not Clearly Unreasonable As a
                            Matter of Law. ...........................................................................................28
                 2.         Doe Was Not Barred from Access to Educational Benefits or
                            Opportunities..............................................................................................29
IV.    CONCLUSION ..................................................................................................................30




                                                                 i
                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)
                                                                  Cases

Bd. of Cty. Comm’rs of Bryan Cty. v. Brown,
    520 U.S. 397 (1997) .................................................................................................................27

Stiles ex rel. D.S. v. Grainger Cty., Tenn.,
    819 F.3d 834 (6th Cir. 2016) ...................................................................................................27

Davis v. Monroe Cnty. Bd. of Educ.,
   526 U.S. 629 (1999) ......................................................................................................... passim

Doe v. Bd. of Educ. of Prince George’s Cty.,
   605 F. App’x 159 (4th Cir. 2015) ......................................................................................27, 28

Fitzgerald v. Barnstable Sch. Comm.,
    504 F.3d 165 (1st Cir. 2007), rev’d on other grounds, 555 U.S. 246 (2009) ..........................29

Gebser v. Lago Vista Indep. Sch. Dist.,
   524 U.S. 274 (1998) .................................................................................................................26

I.F. v. Lewisville Indep. Sch. Dist.,
    915 F.3d 360 (5th Cir. 2019) .............................................................................................27, 28

Rost ex rel. K.C. v. Steamboat Springs RE-2 Sch. Dist.,
   511 F.3d 1114 (10th Cir. 2008) ...............................................................................................29

M.D. v. Bowling Green Indep. Sch. Dist.,
   709 F. App’x 775 (6th Cir. 2017) ............................................................................................28

Maher v. Iowa State Univ.,
  915 F.3d 1210 (8th Cir. 2019) .................................................................................................28

Roe v. St. Louis Univ.,
   746 F.3d 874 (8th Cir. 2014) ...................................................................................................28

Ross v. Univ. of Tulsa,
   859 F.3d 1280 (10th Cir. 2017) ...............................................................................................28

S.B. v. Bd. of Educ. of Harford Cty.,
    819 F.3d 69 (4th Cir. 2016) ...............................................................................................26, 27

                                                                Statutes

20 U.S.C. § 1681(a) .......................................................................................................................26


                                                                     ii
Va. Code § 22.1-279.6 .....................................................................................................................3




                                                                   -iii-
                                   I.     INTRODUCTION

       A school system may be liable for damages under Title IX for improperly handling

instances of student-on-student sexual harassment only if it is “deliberately indifferent to known

acts of harassment.” Davis v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 640 (1999). The school

system is not responsible for the misconduct of its students, but rather, “its own decision to

remain idle in the face of known student-on-student harassment in its schools.” Id. at 633. To be

deliberately different, its response or lack of response must be “clearly unreasonable in light of

the known circumstances.” Id. at 642.

       Plaintiff Jane Doe graduated from high school in 2018. She claims that, when she was a

high school junior, the Fairfax County School Board was deliberately indifferent in its

investigation and handling of a sexual encounter that occurred between her and a high school

senior, Jack Smith, while the two were sitting together under a blanket on a bus ride during an

overnight band trip.

       Because there is no evidence that the school system remained idle or acted in a clearly

unreasonable manner, summary judgment is appropriate. First, school officials acted

thoughtfully and promptly in their investigation of the sexual encounter, which Doe asked her

friends not to report. School officials’ interviews and credibility assessments of Doe and Smith

established that the sexual activity had occurred, but did not establish that the activity was

nonconsensual. Smith described a clearly consensual encounter; Doe’s account matched Smith’s

in many key respects, though she said she did not think it was consensual. Both agreed that the

majority of the fifteen to twenty minutes involved her hand rubbing his genitals. No one else saw

what happened under the blanket. Under the circumstances, it was not clearly unreasonable for

school officials to conclude that they could not determine that the encounter was nonconsensual.


                                               -1-
       Second, school officials acted responsibly and reasonably in their treatment of Doe when

she returned to school after the trip. They offered extensive academic support and counseling,

although she and her parents declined the counseling. The school also rearranged the seating in

the advanced band class that Doe and Smith shared. Doe had no further contact with Smith

through his graduation in 2017. She continued to excel at school, graduating in 2018 with a GPA

of 4.184, and obtaining early admission to her first-choice college.

       In situations involving charges of student-on-student harassment, a public school system

owes obligations not only to the accuser but also to the accused. The School Board made a

considerable effort to balance Doe’s and Smith’s rights and to act in a manner that was fair to

both students. Doe no doubt feels strongly that the school system should have tipped the scales in

her favor, but Title IX does not demand such partiality. See Davis, 526 U.S. at 649 (noting that

“it would be entirely reasonable for a school to refrain from a form of disciplinary action that

would expose it to constitutional or statutory claims”).

       Because the undisputed facts show that the school system did not act in a clearly

unreasonable manner, Doe cannot prevail on her “deliberate indifference” claim. So summary

judgment should be granted and the case dismissed.

                       II.     STATEMENT OF UNDISPUTED FACTS 1

       1. Doe graduated from Oakton High School (Oakton), which is part of the Fairfax

County Public Schools (FCPS) on June 8, 2018. Smith graduated from Oakton on June 15, 2017.

Ex. 2, Jt. Stip. of Uncontested Facts ¶¶ 1, 3, 6.

       2. During the 2016-17 school year, Doe and Smith were members of Oakton’s

Symphonic band. Oakton’s band program has three levels, with Symphonic being the top band.


1
  For the Court’s ease of reference, the chart at Exhibit 1 provides a “who’s who” of all the
individuals referenced in this Statement of Undisputed Facts.


                                                    -2-
Id. ¶¶ 2, 6; Ex.3, Dep. of J. VanValkenburg, at 30:19-31:4.

A.     The Practices and Procedures for Oakton Band Field Trips

       3. Oakton’s bands typically take a number of field trips each year. Some include

overnight stays. Id. at 36:9-37:15.

       4. VanValkenburg meets with students and parents before each overnight trip, during

which meeting he usually references FCPS’ code of student conduct—the Student Rights &

Responsibilities (SR&R). He also requires parents and students to sign a form which includes a

web-link to the SR&R. Id. at 41:20-42:8; Ex. 4, Dep. of John Doe, at 125:4-127:7.

       5. The SR&R is contained in FCPS Regulation 2601, which is updated annually and

disseminated to parents and students at the start of each school year in a “family guide” booklet.

At the start of each school year, students are given a shortened “quick guide” to the SR&R;

direct instruction on the SR&R which includes a video on the SR&R and a separate voiced-over

PowerPoint video on sexual harassment and bullying; and for high school students, a quiz.

Students are given another review session at the start of the second semester, which includes

viewing the same voiced-over PowerPoint on sexual harassment. Ex. 5, Dep. of M. Panarelli, at

12:2-13:8; Ex. 6.2

       6. FCPS field trip guidelines recommend one chaperone per ten students, but the Oakton

band usually takes more chaperones on its trips. The chaperones are generally parents. Ex. 3, at

56:11-57:1, 97:22-98:8; Ex. 7, Dep. of M. Taylor, at 110:12-22.

       7. During the summer of 2016, the Symphonic band (the “band”) was invited to

participate in the Music for All National Festival, a prestigious national festival to be held in

Indianapolis, Indiana, in March 2017. Ex. 3, at 75:5-13, 76:1-13.


2
  The Code of Virginia requires school boards to adopt a code of student conduct, and to
disseminate the code to students, their parents, and school personnel. Va. Code § 22.1-279.6.


                                               -3-
       8. During the 2016-17 school year, assistant principal Michelle Taylor was the Oakton

administrator responsible for the band program. FCPS did not require that an administrator go on

overnight trips, but VanValkenburg would sometimes ask Taylor to go on band trips because she

had previously been an assistant band director. Ex. 7, at 34:20-35:9, 36:19-37:8, 110:12-111:4,

112:14-113:2.

       9. VanValkenburg invited Taylor to go to the Indianapolis festival and to participate in

the band’s performance as a guest conductor. Taylor traveled by airplane to Indianapolis and

stayed in a different hotel from the band during the festival. Id. at 44:4-5, 120:18-121:7.

       10. Doe and her father attended the parent and student meeting before the Indianapolis

trip. Students and parents were given a 29-page slide presentation that discussed the trip rules

and regulations, logistics, and the itinerary; it also identified the six parent-chaperones. Ex. 8,

Dep. of Jane Doe, at 216:5-19; Ex. 3, at 99:18-100:6; Ex. 9.

       11. The group departed Oakton during the afternoon on March 8, 2017, with the plan to

spend the night at a hotel in Columbus, Ohio, and to complete the travel to Indianapolis the next

day, March 9. Ex. 8, at 213:22-214:6, 219:11-17; Ex. 3, at 95:20-97:1; Ex. 10.

B.     Doe and Smith Decide to Sit Together on the Bus

       12. When the trip began on March 8, Doe and Smith were “friends.” Doe described him

as someone whom she has known “pretty much my entire life” and in whom she had been

romantically interested a couple of years earlier. Ex. 8, at 180:16-22, 185:5-8.

       13. A few months before the Indianapolis trip, Doe had asked Smith to help her with her

A.P. Physics class, and Smith did. Earlier in the same academic year, Smith escorted Doe to

Oakton’s Homecoming. Smith did nothing inappropriate towards Doe on those occasions. Ex. 8,

at 181:21-183:1; 183:14-184:1, 185:1-4.




                                                -4-
       14. At the start of the bus trip, Doe chose a seat in the back, next to her friend K.D., and

across the aisle from Smith and another male student, C.C. Before getting off the bus for dinner

in Ohio, Smith asked Doe if he could sit next to her on the bus after dinner, and she said that

would be “fine.” Doe and Smith chose to get their dinners at the same place, and they sat

together during dinner. Ex. 8, at 219:18-220:8, 221:5-222:7, 222:13-22, 224:5-225:4.

       15. When they got back on the bus, Doe returned to the same seat where she had been

sitting—a window seat on the left side, two rows from the back of the bus—and Smith took the

seat next to her, as they had discussed. Doe took Smith’s beanie hat and wore it on her head.

Smith asked Doe for her blanket, and she took out her blanket and gave it to him. He placed the

blanket over both of them, covering them both from the tops of their shoulders to past their

knees. Id. at 225:1-226:1, 230:13-231:1, 231:10-233:5.

       16. Doe’s and Smith’s seats were separated by a moveable armrest, which was in the up

position when she returned to her seat after dinner. At no point during the remainder of the trip

did Doe try to put down that armrest. Id. at 227:2-11.

       17. It was very quiet on the bus. As far as Doe could tell, everyone was asleep, including

K.D., who was seated directly across the aisle from Smith, and C.C., who was seated next to

K.D. in the window seat. Id. at 226:5-11, 235:7-21.

       18. While seated next to Smith, Doe put her head on his shoulder, and “maybe like two

minutes” later, Smith put his hand on Doe’s leg. Id. at 234:2-235:3.

       19. Doe and Smith had sexual contact for at least fifteen minutes. That contact included

Doe’s hand rubbing Smith’s penis for at least ten minutes. Id. at 243:11-12, 14, 253:14-21.

       20. Doe and Smith dispute what the sexual contact entailed, and who did what to whom.

Doe says that Smith forced her to rub his penis, by placing his right hand over hers and moving




                                                -5-
her hand onto his genitals, and then when she stopped rubbing his penis, taking her hand again

and putting it back on to his penis. She also claims that Smith, without her consent,

simultaneously placed his left hand under her t-shirt and touched her breasts, and also inserted

his hand in her pants and digitally penetrated her vagina. Smith denies that he forced Doe to do

anything, and also denies that he touched her breasts or genitals. Ex. 8, at 247:13-21, 251:18-

252:5; Ex. 11, Dep. of J. Smith, at 78:6-8, 92:1-10.

       21. While the sexual contact was occurring, neither Doe nor Smith said anything to the

other. Doe did not try to stand up at any time during the sexual activity. Doe also did not try to

remove the blanket. The blanket remained in place, over their shoulders and knees, while the

sexual contact was occurring. Ex. 8, at 232:19-233:1, 237:5-6, 254:6-13.

       22. As far as Doe could tell, no one sitting around her woke up while the sexual contact

was occurring. Id. at 253:22-254:1, 4-5.

       23. Smith ejaculated. He got up and went to the bathroom for about five minutes, while

Doe remained in her seat. He returned to the seat, and they continued to sit together for the

remainder of the ride to the hotel, which lasted thirty more minutes. Ex. 11, at 119:1-8; Ex. 8, at

245:21-246:6, 259:8-18.

C.     Doe Tells Multiple Students About the Bus Incident

       24. Doe did not tell either of her parents about what had happened with Smith, though

she communicated with each of them on more than one occasion over the course of the five-day

trip. Id. at 280:8-281:15.

       25. Doe spoke to multiple students about the incident while on the band trip, asking each

of them not to tell anyone else, including her parents or VanValkenburg. Id. at 278:19-279:8.

       26. Doe told a male schoolmate, A.K., who was not on the band trip, what happened

with Smith and that it was not consensual. She did not ask A.K. to do anything, and she told


                                                -6-
A.K. not to tell anyone. Id. at 261:12-18, 262:1-4, 263:9-15, 279:9-14.

       27. Doe told K.D. about what had happened with Smith on Thursday, March 9, and K.D.

expressed surprise because Smith had a girlfriend. Doe had not known about Smith’s girlfriend,

and after learning about her from K.D., Doe thought that Smith had “cheated on” his girlfriend

with her. Id. at 263:16-20, 272:12-273:10.

       28. Doe told another student, V.S., later that afternoon, and also told her about Smith’s

girlfriend. Id. at 263:21-264:4, 274:7-9.

       29. On Thursday night, as the band was traveling within Indianapolis on the bus, Doe

asked C.C. to switch seats with her so she could sit next to Smith. The students were not

assigned seats, and Doe, K.D., Smith, and C.C. were all sitting in the same seats in which they

had sat during the first leg of the trip the day before. Once seated next to Smith, Doe told him

that “he needed to tell his girlfriend that he had cheated on her.” Smith “groaned about it,” but

“he eventually agreed to.” The conversation lasted about two minutes. Later that night, Doe got a

text from Smith that he had told his girlfriend. Id. at 276:11-277:4.

       30. Doe told two more students, B.M., and E.J., on Thursday and Friday, March 10,

respectively. Four other students also heard about what happened between Doe and Smith from

the friends whom Doe herself had told directly, and all of them came to talk to Doe about it

during the trip. Id. at 264:1-22, 266:4-267:9, 274:10-12.

       31. Doe is not aware of any person who heard about it from Smith. Id. at 271:15-17.

       32. While at a shopping mall in Indianapolis, on Friday, March 10, Doe and B.M. saw

Smith holding hands with his girlfriend. The girlfriend was a student at another school, and she

was attending the festival with her school’s band. Doe discussed with her friends that Smith

“clearly” had not told his girlfriend, even though he had told Doe that he was going to tell his




                                                -7-
girlfriend “that he had cheated on her.” Id. at 273:11-15, 275:15-276:2.

       33. The same evening, Doe sent text messages to A.K. about seeing Smith and his

girlfriend holding hands at the mall, expressing her disbelief that he had, in fact, told his

girlfriend. Ex. 8, at 320:8-20.

       34. The next morning, Doe saw Smith’s girlfriend in the hotel during breakfast. Doe did

not know her, but she approached the girl and told her that “Smith had cheated on her and that he

wasn’t a good person.” Ex. 8, at 321:7-20.

       35. Doe attended every event on the band’s detailed itinerary for the Indianapolis trip,

except the student social on Thursday night. VanValkenburg did not permit the students to attend

the social. Ex. 8, at 282:17-293:11; see Ex. 10.

       36. Doe was aware that a chaperone is usually assigned to transport and hand out

medications to students who need them during a trip. During the Indianapolis trip, Doe went to a

chaperone to get her prescription medication, but she did not seek any medical attention from

that chaperone. Ex. 8, at 154:16-156:11; Ex. 4, at 119:8-121:8.

       37. Doe appears smiling in photographs taken before the band’s festival performance on

Friday morning, during dinner on Friday evening, and during and after a banquet on Saturday

night. Ex. 8, at 294:13-300:7.

       38. The band left Indianapolis around 8 a.m. on Sunday, March 12, and returned to

Oakton around 6 p.m. that evening. On the ride back, Doe again chose to sit in the same seat in

which she had sat on March 8—two rows from the back, next to K.D., and directly across the

aisle from Smith and C.C. Ex. 8, at 293:9-294:9.

       39. Doe’s father picked her up from Oakton that Sunday. He also took her to school the

next morning, Monday, March 13, 2017, on time, and he did not notice anything unusual about




                                                   -8-
Doe that morning. Ex. 4, at 168:20-170:9.

D.     Oakton Personnel Receive Reports of the Bus Incident From Third-Parties Who
       Heard About It

       40. By Monday morning, Oakton personnel were aware that something sexual had

occurred between Doe and Smith on the bus. At 9:56 p.m., on Thursday, March 9,

VanValkenburg sent a text to Taylor informing her that V.S. had just him that there had been

some “funny business” between Doe and Smith on the bus, that Smith had “put himself on” Doe,

and that Doe “was not into it.” He said that Doe had asked V.S. not to tell anyone because she

was embarrassed. Ex. 3, at 107:1-19; Ex. 7, at 125:8-126:2, 127:2-8.

       41. Because any kind of sexual behavior during school or school-sponsored trips is

regarded as inappropriate conduct under the SR&R, VanValkenburg believed he had to report

this information to his administrator, Taylor. Ex. 3, at 109:19-110:20.

       42. Taylor could not reach VanValkenburg that night, so she spoke to him the next

morning, as they were preparing to go warm up for the band’s performance. She told him that

she would speak to V.S. herself that afternoon. Taylor paid particular attention to Doe and V.S.

that morning, “checking in visually” to see if anything seemed different or not normal. She

observed Doe in multiple locations through the course of that morning and afternoon. Ex. 7, at

13:20-17:2, 17:20-18:3, 19:5-20:6, 21:3-10, 22:16-23:10, 25:6-26:4, 13-18.

       43. While Taylor was in the concert hall that afternoon, Taylor missed a call from

Oakton’s Safety & Security Specialist, Wally Baranyk. Ex. 7, at 150:20-151:8.

       44. A short while earlier, Doe’s friend, A.K., had told his math teacher, Laura Kelly, at

Oakton that “one of his friends had gone on the band trip and that [the friend] had told him that

another student, while on the band trip, had forced her to do hand stuff.” He did not provide any

names. He indicated that he was not sure that his friend wanted to report this yet and that he



                                                -9-
wanted to respect her privacy. He asked Kelly’s advice on what to do. Kelly told him, among

other things, that Kelly herself would need to report it to the school. Ex. 12, Dep. of L. Kelly, at

45:22-46:14, 52:8-53:6, 53:22-54:5, 55:2-56:4.

       45. Kelly did not perceive A.K. as being concerned for Doe’s safety. Id. at 88:8-10.

       46. After speaking to A.K., Kelly went directly to Baranyk and relayed what A.K. had

told her. Baranyk indicated that he would speak to A.K. Kelly learned from A.K. later that day

that he had been called down to the security office immediately after Kelly had spoken to

Baranyk. Ex. 12, at 60:19-62:1, 68:7-69:8.

       47. After missing Baranyk’s call, Taylor texted one of the Safety & Security Assistants,

Kathleen Sefchick, and the Fairfax County Police officer stationed in Oakton as the School

Resource Officer (SRO), Darryl Estess. She asked why Baranyk was trying to reach her.

Sefchick and Estess informed her that there had been a report of a “sex act on one of your buses”

but “no names yet.” Ex. 7, at 155:1-8.

       48. Officer Estess believed the matter would not be within his jurisdiction as a Fairfax

County Police officer because it had not occurred in Fairfax County. Ex. 13, Dep. of D. Estess, at

27:19-29:4.

       49. On Friday afternoon, when the band returned from the concert hall in Indianapolis

and was going to get changed to go to dinner, Taylor approached V.S. and arranged to speak

privately with V.S. at the shopping mall where the group was going after dinner. Ex. 7, at 18:8-

19:4, 127:17-128:18; see Ex. 10, at FCSB-DOE-013210.

       50. After dinner that night, Taylor spoke with V.S. in a secluded part of the food court at

the mall, and V.S. told her about sexual activity involving Smith and Doe on the bus. Ex. 7, at

127:17-128:3, 128:19-129:5, 129:18-130:20, 131:10-15.




                                               -10-
       51. Taylor’s account of their conversation differs from V.S.’s. Both agree, however, that

Taylor told V.S. that she would look into it, and V.S. did not ask Taylor to do anything. Id.; Ex.

7, at 131:2-9, 138:10-11; Ex. 14.

       52. That Friday night, Taylor phoned the principal of Oakton High School, John

Banbury, who was her direct supervisor. She relayed to him that (a) two students had sat together

on the bus; (b) the male student had asked the female student for a blanket, (c) the female student

had gotten her blanket; (d) they covered themselves up with the blanket; and (e) the female

student had stroked the male student’s penis. Ex. 7, at 113:15-22, 139:22-140:12; Ex. 15, Dep. of

J. Banbury, at 103:5-104:16.

       53. Banbury understood that the incident had not been disclosed to Taylor by either of

the two students involved, but rather, by a friend of the female student who had indicated to

Taylor “that these two students had hooked up and then went on about the boy having a

girlfriend and that’s what [the friend] seemed most upset about.” Ex. 15, at 104:19-106:7.

       54. Taylor and Banbury discussed whether to talk to Doe during the trip about what had

happened, or wait until the students were back at the school. Banbury told Taylor to monitor Doe

and that unless Doe appeared to be withdrawing, or any new information came to light, they

would look into it after the group returned to Oakton. Ex. 7, at 140:20-141:12; Ex. 15, at 131:13-

18, 132:7-11.

       55. Banbury did not ask or want Taylor to approach Doe about the encounter while they

were still on the trip. His rationale was: Doe had not been the one who brought it to their

attention; V.S. “had not said anything along the lines of, my friend asked me to report or you

need to talk to my friend;” he did not know anything about Doe, her parents, or the relationship

between them; Taylor did not have with her in Indianapolis any of the “support pieces” that were




                                               -11-
available at the school, including counselors, a social worker, and a psychologist, and in their

absence, he did not want to put Doe in the position of having to talk about sexual activity that

Doe had not brought forward herself. Id. at 106:8-107:14, 110:9-11, 111:7-15, 126:22-127:5,

127:9-128:3, 129:20-130:9, 131:13-21.

       56. Banbury was aware that FCPS has had a number of student suicides over the years,

and he had heard news stories about people committing suicide after being “outed on something

sexual.” Also, when Banbury was 20 years old, his close family friend had committed suicide

after she had gotten in trouble at school and been sent home. In thinking through situations with

students, Banbury’s practice had been to make sure that he had in place whatever supports he

could to ensure that something similar did not happen with one of his students. Id. at 127:9-

129:10, 234:13-236:6.

       57. Taylor had received training on the signs that could indicate that a student is “going

through something,” which included “withdrawing from activities, being unable to participate in

activities, being isolated, crying, being upset.” Ex. 16, Dep. of R. 30(b)(6) Designee M. Taylor,

at 39:10-12, 39:17-40:2.

       58. Taylor did not observe Doe exhibiting any of those signs during the trip. Nor did she

receive any reports of “any behavioral changes or concerns” about Doe from VanValkenburg or

any of the chaperones who were supervising the band students during a “very full schedule” that

afforded the students very little unsupervised time. Id. at 36:13-21, 37:7-12, 37:16-38:1.

       59. Because of what V.S. had said to him, VanValkenburg paid more attention to Doe

and Smith than he would have otherwise during the trip. Ex. 3, at 124:4-16.

       60. On Sunday night, after the students had returned to Oakton, VanValkenburg sent

Taylor a text message, stating that the lead parent-chaperone, E.J.’s mother, had texted him that




                                               -12-
they had an “urgent” situation, which the chaperone compared to an incident a couple of years

earlier in which a male student had been accused of nonconsensual sexual activity;

VanValkenburg understood the message to mean that E.J. had told her mother about Doe and

Smith. Ex. 3, at 140:7-141:3.

       61. Taylor was still in Indianapolis. She sent an email on Sunday night to Banbury and

two other Oakton assistant principals asking that one of the assistant principals speak to Doe on

Monday morning. Ex. 7, at 159:13-19, 165:4-9; Ex. 17.

       62. The two assistant principals included the one to whom Doe was assigned for

discipline matters, and Jennifer Hogan. Taylor sent the email to Hogan because of Hogan’s

background in counseling. Ex. 7, at 167:3-168:8.

       63. Hogan’s counseling background included: a Master of Education degree in Guidance

and Counseling, nine years as a high school counselor, and one year as the director of student

services at a middle school where she had overseen all the school counselors. Ex. 18, Dep. of J.

Hogan, at 10:19-11:11,13:18-14:6, 22:13-23:2.

       64. As an administrator, Hogan was also trained annually on how to investigate issues of

student misconduct and allegations of harassment and bullying. Banbury, Taylor, and Hogan all

felt that Hogan would be the best person to talk to Doe about what had happened on the bus. Id.

at 26:20-27:16, 27:21-29:10, 33:17-35:12, 49:1-50:15, 87:8-21, 88:4-10; Ex. 7, at 167:3-168:8;

Ex. 15, at 123:10-124:11.

       65. Hogan had not had any prior interactions with either Doe or Smith. Neither student

had a prior disciplinary record. Ex. 18, at 81:10-82:1, 241:7-9; Ex. 4, at 40:11-14.

       66. Taylor and Hogan spoke by phone on Sunday night. Hogan understood from her

discussion with Taylor that there was some question as to whether Doe had been a willing




                                               -13-
participant in the sexual activity on the bus. Her plan was to talk to Doe to find out what had

happened. Ex. 7, at 166:12-167:2; Ex. 18, at 84:20-85:7, 91:3-92:1.

       67. On Monday morning, Hogan spoke to Banbury, and recommended that she have a

female counselor, Alyson Calvello, sit in during the interview with Doe. Hogan thought that Doe

would feel more comfortable talking in front of a counselor of the same gender, instead of

another administrator or the male counselor to whom Doe was assigned. Id. at 92:2-93:15.

       68. Calvello, too, had not had any prior interactions with Doe. As a counselor, Calvello’s

duties included meeting with students for academic issues, and being available to talk to students

about any social or emotional issues. She would also work with the school’s social worker and

psychologist on student issues. But she did not issue discipline to students. Ex. 19, Dep. of A.

Calvello, at 24:22-25:8, 35:19-36:19, 41:7-42:8, 43:2-12, 64:14-18.

E.     Hogan Initiates an Interview with Doe

       69. Around 11:30 a.m. on Monday, March 13, Calvello brought Doe from band class to

Hogan’s office. Hogan interviewed Doe with Calvello in the room. Calvello did not ask any

questions or say anything during the interview. Ex. 8, at 300:12-20, 304:2-5.

       70. Hogan took notes during the interview, but Calvello did not. Calvello’s role was to

serve as a support for Doe in case she got emotional, started crying, or felt uncomfortable. Ex.

19, at 84:13-85:7, 85:12-86:1, 108:17-22.

       71. Hogan asked Doe about what happened on the bus. In relaying what had occurred,

Doe described herself as having been “stuck in a situation that she wasn’t sure how to get out

of.” She also spoke about Smith having a girlfriend. Near the end of that meeting, Doe asked

Hogan whether she was going to be in trouble. She understood from Hogan’s response that any

discipline would be decided by the principal, Banbury. Ex. 8, at 301:7-14, 302:3-7, 304:12-15.

       72. Hogan provided Doe a form on which Doe wrote a statement that she understood


                                              -14-
Banbury and Hogan would review in deciding whether Doe would be disciplined. The form had

pre-printed at the top: “I understand that I have the choice of providing or not providing a

statement about what happened. I am choosing to provide a written statement.” Ex. 8, at 304:16-

18, 305:15-21, 309:6-12; Ex. 20.

       73. FCPS does not require its students to provide a written statement to receive academic

accommodations, counseling services, or emotional supports at school. Student statements are

used only as part of student disciplinary procedures. Ex. 15, at 232:3-233:9, 233:15-22.

       74. Student statements are discussed in the SR&R. Under “Disciplinary Procedures and

Sanctions,” the SR&R explains that “[i]n disciplinary cases, all students have the right to due

process and to fair procedures in determining facts and imposing sanctions,” that “[a] student,

including a witness, may be asked to write his or her version of what happened so each can

record the information in his or her own words,” that “the student will be informed that the

written statement is voluntary,” and “[i]n the event that a school administrator has reason to

believe that the student has committed an offense that would result in a referral to the Division

Superintendent, the school administrator shall make reasonable efforts to notify the student's

parents as soon as practicable and before asking the student to write or sign a statement about the

offense,” with some limited exceptions. Ex. 16, at FCSB-DOE-014965.

       75. Under the SR&R, principals are authorized to issue school-based consequences, and

to suspend a student for up to ten days, after notice and an opportunity to be heard, with a right to

appeal the suspension to the Division Superintendent. More serious discipline such as long-term

suspension, reassignment to another school, or a recommendation for expulsion to the School

Board, requires a referral from the principal to the Division Superintendent, whose Hearings

Office conducts student disciplinary hearings. Id. at FCSB-DOE-014965-72.




                                                -15-
       76. Student statements are sent to the Superintendent’s Hearings Office as part of due

process for the disciplined student, but the student witnesses’ names are redacted from the

statements. Student-witnesses also do not appear to testify at the disciplinary hearing of the

student facing discipline. Ex. 15, at 233:15-234:12.

       77. After meeting with Doe, Hogan left the room. Cavello stayed with Doe, and they

talked about “general” things. Ex. 8, at 135:17-136:6, 310:1-8; Ex. 19, at 87:12-88:6.

F.     Hogan and Baranyk Interview Smith

       78. After Hogan’s interview with Doe, Hogan and Baranyk interviewed Smith together.

Ex. 18, at 120:3-21.

       79. Baranyk had previously worked for 27 years in the Fairfax County Police

Department, where he had risen in the ranks from a patrol officer to deputy chief. He had been

the head of security at Oakton since 2003. Ex. 21, Dep. of W. Baranyk, at 12:10-12, 12:17-13:5.

       80. Smith admitted to Hogan and Baranyk that he and Doe had sexual contact on the bus.

He said Doe had initiated it, but he participated in it, for about ten minutes. He said that Doe had

gotten the blanket, that her head was on his shoulder while the sexual activity was occurring, that

she was wearing his hat, that there was nothing forceful, and she had made “no effort to go

away” or indicate that she did not want to do it. Ex. 18, at 125:21-127:14, 130:8-131:11.

       81. Baranyk asked Smith if he had ejaculated, and he said yes. Smith said after that, he

went to the bathroom and came back and sat down next to Doe. She put her head back on his

shoulder, and he went to sleep. Id. at 127:22-128:3, 132:18-133:18.

       82. Hogan found Smith “truthful” and “honest.” The information he provided made it

seem “credible” that, as an 18-year-old boy, he would have perceived Doe as a willing

participant in the sexual activity. To Hogan, Smith seemed “dumbfounded” and “stunned” by the

suggestion that Doe may not have consented. Id. at 128:4-129:6, 130:18-131:11.


                                               -16-
       83. Smith was asked to provide a written statement, and he did. Ex. 18, at 153:9-12.

G.     Hogan and Baranyk Meet With Doe Together

       84. Hogan and Baranyk went back to Hogan’s office and spoke to Doe together, with

Calvello still present. Hogan introduced Baranyk to Doe. Baranyk asked Doe if she intended to

file charges against Smith, and Doe responded no. Ex. 8, at 310:12-311:10.

       85. Baranyk told Doe that if she changed her mind, the school had an SRO who could

talk to her and support her, but that any charges would have to be filed in the jurisdiction where

the event had occurred, not in Virginia. Ex. 18, at 161:22-162:10.

       86. Hogan and Baranyk had learned from Estess earlier that day that if Doe chose to

press charges, it would have to be in the state where the incident had occurred and the Fairfax

County Police would not be investigating the incident. Ex. 18, at 205:22-207:11.

       87. Baranyk asked Doe further questions about what had happened on the bus with

Smith. He asked Doe if she had stroked Smith’s penis, and she said yes. He asked for how long,

and she said for fifteen to twenty minutes. He asked whether Smith had touched Doe, and she

said he had. Ex. 8, at 311:18-315:6; Ex. 18, at 164:14-166:8, 168:5-170:4, 171:3-172:9.

       88. He confirmed with Doe some details that Smith had given in his interview: that she

was wearing Smith’s hat, that she had put her head on Smith’s shoulder, that he had left the seat

to go to the bathroom, and that she had not said anything to anyone on the bus or tried to move

her seat while he was gone. Ex. 18, at 125:21-127:14, 128:4-15, 130:8-131:11, 132:18-133:4.

       89. Doe stated that both she and Smith had been wrong—Smith was wrong for touching

her when he had a girlfriend, and she was wrong for allowing it to happen and not stopping him.

Ex. 18, at 171:3-10; see Ex. 22.

       90. Baranyk asked whether the sexual contact was consensual, and Doe responded that

she did not think so. Ex. 18, at 171:15-172:9.


                                                 -17-
       91. The meeting lasted no more than ten or fifteen minutes, and Doe went to class. Ex.

18, at 172:10-13.

       92. Hogan took notes during both meetings with Doe, and during the meeting with

Smith. Ex. 18, at 96:18-20, 107:4-9, 109:6-120:2, 138:5-144:13; see Ex. 22 and Ex. 23. 3

H.     Hogan Looks for Potential Eyewitnesses

       93. Doe and Smith were each asked in their interviews if there were any people who

could have seen what occurred on the bus. Ex. 18, at 131:22-132:8, 177:12-18.

       94. Doe identified K.D. and C.C. as sitting near them on the bus. She did not say that

either K.D. or C.C. had seen anything. She told Hogan to talk to B.M. because Doe had told

B.M. about what had happened. Ex. 8, at 220:2-8, 224:17-22, 313:8-314:12.

       95. Smith, too, identified K.D. and C.C. as having been seated near him and Doe. Ex. 18,

at 132:3-8.

       96. Hogan tried to call K.D. down for an interview on Monday, March 13, but K.D. was

absent from school that day. Ex. 18, at 145:3-14.

       97. C.C. and B.M. were present, and they were both interviewed that day. One of them

had seen Doe get a blanket and had seen her wearing Smith’s hat. The other had not seen any

part of Doe’s and Smith’s interaction. Id. at 147:6-148:1, 148:14-17, 149:22-151:8, 152:3-12.

       98. Hogan told Doe and Smith during their interviews that she would be calling their

parents. That afternoon, Hogan phoned both Doe’s and Smith’s mothers. She spoke to Smith’s

mother, but had to leave a voicemail for Doe’s mother. Ex. 18, at 156:6-19, 179:18-20.


3
 In gathering documents for production in this lawsuit in 2018, the School Board searched for,
but was unable to locate, copies of the statements written by Doe and Smith in its files. A copy
of Doe’s statement, however, has been produced by Doe. In Smith’s March 2019 deposition in
this case, he testified to what he had written in his statement. Hogan still had her notes, and they
were produced during discovery. Ex. 18, at 71:14-73:8, 74:14-75:13, 76:4-13; Ex. 16, at 73:13-
22, 75:8-18; Ex. 11, at 67:1-68:1.


                                               -18-
       99. Hogan advised Smith’s mother that Smith and a female student were involved in

sexual activity on the bus during the band trip, that the female student was now saying that she

was stuck in a situation that she did not know how to get out of, that the school was

investigating, and that Banbury would make a decision on discipline. She said that Smith should

not talk to anyone about what had happened on the bus. Ex. 18, at 182:11-14.

       100. After leaving Hogan’s office, Doe contacted her father by phone. She was very

upset and “the only thing she could really focus on [was] that she was going to get expelled and

it was going to ruin the rest of her life.” She told him that she could not tell him why she thought

she was in trouble because it was “too embarrassing,” but finally revealed that it involved

“sexual touching with another student on the trip.” Ex. 4, at 170:10-171:14.

       101. Doe’s father went to Oakton, where he met with Hogan. Hogan confirmed that a

sexual encounter had occurred between Doe and another student, that they were investigating,

and that the investigation would be referred to the principal to decide what would happen next.

Doe’s father asked several times whether Doe could be suspended, and he understood from

Hogan’s response that it was a possibility. Ex. 4, at 173:11-175:4.

       102. Hogan told Doe’s father that Calvello had been in the meetings with Doe and that

Doe’s assigned counselor and the school psychologist were also available to her. Ex. 18, at

186:17-187:3.

       103. After school ended that day, Hogan briefed Banbury. Ex. 18, at 194:11-197:1.

       104. Hogan understood that in order to issue a disciplinary consequence to a student

under the SR&R, the administrator has to be 51% sure that the misconduct actually occurred.

Hogan was sure that sexual activity had occurred between Smith and Doe, but she did not

believe that it was 51% likely that Doe’s participation was nonconsensual. Hogan believed that




                                               -19-
Smith and Doe both could be given a disciplinary consequence for engaging sexual activity on a

school-sponsored trip which was against the SR&R. But she believed that Doe had felt stuck “in

a situation that she did not know how to get out of and it would be more beneficial to her” if they

provided her support in how “to be able to get out of situations that come up, whether it be

sexual or [otherwise].” Ex. 18, at 29:2-10, 35:1-12, 194:11-197:8, 219:1-6.

       105. After sitting in on, and listening to, just Doe’s interviews, Calvello also was not

sure whether the incident had been nonconsensual. Ex. 19, at 74:2-11, 107:17-108:9.

       106. Baranyk, who had been in Smith’s interview and Doe’s second interview, believed

that circumstances indicated that Doe had voluntarily participated in the sexual activity. He

thought that the elements of a sexual assault were not present, and neither were the elements of

sexual harassment under the SR&R. But he believed that there had been inappropriate behavior

on both students’ parts under the SR&R. Ex. 21, at 90:20-91:16, 92:21-93:14, 98:5-10.

       107. Doe admitted in her deposition that, when she met with Hogan, she had not realized

in her own mind what had occurred between her and Smith was an “assault,” though she did

believe at the time that it was nonconsensual. Ex. 8, at 334:14-22, 335:22-336:16.

       108. In deciding what to do, Hogan and Banbury did not think that it would be fair to

discipline only Smith for engaging in inappropriate touching on the bus, and not Doe, when the

touching appeared to have been mutual. Ex. 18, at 196:3-197:1; Ex. 15, at 168:13-18.

I.     Oakton Administration Concludes Its Investigation and Decides Not to Discipline
       Doe or Smith

       109. By the end of the day on March 13, 2017, Banbury and Hogan were leaning toward

a decision that neither Doe nor Smith would be disciplined. Ex. 18, at 197:11-198:4.

       110. School was cancelled on Tuesday, March 14, 2017, because of snow. That day,

Doe’s parents emailed Hogan and asked to meet with her and Calvello. Hogan offered to meet



                                               -20-
with them on March 16. She advised that a school psychologist was available for Doe. Ex. 4, at

182:20-183:7; Ex. 24.

       111. On the morning of March 15, 2017, K.D.’s mother emailed Taylor and indicated

that she understood that K.D. was going to be interviewed about an event that had occurred

between two students on the band trip. She informed Taylor that K.D. had not witnessed the

event but only heard about it after the fact, and that she did not want K.D. interviewed without

her parents. Taylor responded that they would have spoken to K.D. as a potential witness, but

they did not need to interview her. Ex. 7, at 203:3-13; Ex. 25.

       112. On the afternoon of March 15, 2017, Doe learned that Oakton administration had

called her father and informed him that she was not going to be suspended for the sexual

encounter on the bus. Ex. 8, at 329:2-5, 9-12.

J.     Doe Is Offered Academic and Non-Academic Supports and Counseling

       113. On Thursday, March 16, 2017, Doe’s parents met with Hogan and Calvello. By the

end of that meeting, both parents understood that Doe was not going to be disciplined for what

had occurred on the bus. Ex. 4, at 193:2-9, 201:11-202:8; Ex. 26, Dep. of J. Roe, at 251:10-21.

       114. Among the things they also discussed during the March 16, 2017 meeting, was

providing Doe support in the school environment, and Hogan also offered non-academic

counseling services for Doe. Ex. 4, at 197:11-199:1.

       115. On March 17, 2017, Calvello sent an email to all of Doe’s teachers, copying Hogan

and Doe’s school counselor and Doe’s parents. Her email said that Doe “has been going through

a difficult time recently and we are trying to support her here at school as best we can,” and she

asked that the teachers “please help her out in the classroom by giving her some extra time to

turn in assignments or possibly excuse any non-essential assignments and allow her to make

up/take new assessments as she is ready.” Her email also asked them to contact Calvello if they


                                                 -21-
had “any questions or concerns” and to also let her or Grausz know if they see Doe “struggling in

class academically or emotionally.” Ex. 27; Ex. 8, at 46:15-48:16.

       116. Doe or her mother thereafter requested academic accommodations for Doe in three

of her classes, A.P. English, A.P. Physics, and Honors Pre-Calculus. Doe had already been

receiving private tutoring in the latter two. Doe believes that her teachers in all three classes were

kind to her after the Indianapolis trip, and she is not claiming that any of them failed to provide

her any academic support or accommodations. Ex. 8, at 37:6-20, 39:1-40:11, 50:19-51:18, 59:17-

60:8, 68:16-20, 74:14-16.

       117. The accommodations that Doe received from her A.P. Physics and Honors Pre-

Calculus teachers included ones that they did not give to any other student that year (A.P.

Physics) or ever (Honors Pre-Calculus). Doe’s grades in both classes were higher in the third and

fourth quarters of the academic year, than they had been in the first two quarters. Ex. 28, Dep. of

M. Nouristani, at 36:7-37:2, 45:3-47:2; Ex. 29, Dep. of M. London, at 19:8-21:8.; Ex. 30.

       118. Doe’s teacher in A.P. English, Molly Brady, also was “always there” for her if she

needed to talk, and “was accommodating” if Doe need an extension or help. Brady said yes to

Doe’s request to be her teaching assistant for the next year. Ex. 8, at 57:9-58:14.

       119. According to Doe, she did not need accommodations from her teachers in three

classes, A.P. U.S. Government, Sports Entertainment & Marketing, and Latin 3. She received

A’s in all three subjects during the third and fourth quarters of the 2016-17 academic year. And

she is not claiming that her teachers in those classes should have done something for her that

they did not do. Ex. 8, at 59:8-16, 66:13-20, 74:17-75:6; Ex. 30.

       120. Doe received A’s each quarter in Symphonic band, called “Advanced Band” on her

transcript. Ex. 8, at 88:13-18; Ex. 30.




                                                -22-
K.     Doe’s Participation in Band after the Indianapolis Trip

       121. Once they returned from the band trip on March 12, 2017, Doe had no contact with

Smith thereafter, including through his graduation on June 15, 2017. Ex. 8, at 180:8-11.

       122. Doe and Smith had one class together that year, Symphonic or Advanced Band.

There was only one Symphonic band at Oakton, and all members were in the same Advanced

Band class. Doe wanted Smith removed from that class, which would have meant that he would

not be in Symphonic. But Hogan would not agree to do that. Ex. 8, at 88:19-89:3, 98:10-99:17.

       123. Smith had been in Symphonic since his sophomore year. He had made the District

Band every year and All-State Band the last two years of high school. Ex. 11, at 15:3-16:6,

16:22-17:7, 17:16-18:1.

       124. In emails sent on March 20 and 21, Doe’s mother told Hogan and VanValkenburg

that Doe was “extremely uncomfortable” being in band class with Smith and stating that Doe had

her parents’ “complete support and permission to leave and/or be absent from band and find a

different spot within the school where she can simply do her homework.” Ex. 31.

       125. At the time, Doe’s seat in band was behind Smith’s. Smith was not doing anything

that made Doe uncomfortable; it was “[j]ust his presence.” Ex. 8, at 93:16-94:3.

       126. After her mother’s March 20 and 21 emails, Doe was permitted to stay in the

practice room instead of going to band class. Her father then asked VanValkenburg to rearrange

the band seating, and VanValkenburg did so, on March 30, 2017. Once VanValkenburg

rearranged the band seating, Doe started coming to band class instead of staying in the practice

room. Because the class met on alternating days, Doe would have had just three band classes

between March 20 and 30. Ex. 8, at 89:4-90:8, 93:16-21, 98:13-99:6, 104:4-105:7, 105:19-22;

Ex. 4, at 241:18-21; Ex. 32.

       127. At the end of the year, Doe tried out for drum major in band. VanValkenburg and


                                              -23-
Taylor usually attend, but they do not make the selections. Doe asked VanValkenburg that

Taylor not be present for her tryout, and Taylor did not attend. Ex. 8, at 106:11-107:20, 110:2-8.

       128. Doe also tried out for section leader in band at the end of her junior year. Section

leaders are selected by VanValkenburg, and Doe was chosen. Doe also ran for Band Council at

the end of her junior year. She was elected vice-president. Ex. 8, at 110:20-111:13, 112:2-113:6.

       129. In June 2017, Doe left the band’s annual banquet in tears because Smith received

the director’s award. Each year, “the seniors get awards” at the banquet, and while she is “sure”

that Smith met the criteria for the award, she “didn’t think it mattered.” She talked to

VanValkenburg for twenty minutes that night about “how it wasn’t acceptable to give” Smith an

award. Ex. 8, at 114:17-118:2.

L.     Doe and Her Parents Decline Counseling Services Through Oakton

       130. During the March 16, 2017, meeting with Doe’s parents, Hogan had discussed

emotional counseling services and supports for Doe, including having Calvello check in on Doe.

Ex. 4, at 197:20-198:5; Ex. 19, at 129:3-131:18.

       131. In her email on March 21, 2017, however, Doe’s mother informed Hogan that she

and Doe’s father did not want Doe “brought into any additional meetings without our prior

permission and without [her parents] being with her.” Ex. 31.

       132. Hogan also told Doe and her parents about the availability of the school

psychologist on multiple occasions, including Hogan’s March 13, 2017 meeting with Doe;

Hogan’s email to both of Doe’s parents on March 14, 2017; her meeting with Doe’s parents on

March 16, 2017; and Hogan’s email and a phone call with Doe’s mother on March 21, 2017, in

which Hogan asked for permission to have the psychologist check in on Doe. Ex. 18, at 177:22-

178:10, 186:20-187:3, 230:14-231:19; 237:21-238:9, 266:6-267:9.

       133. Doe’s mother, however, never gave permission for the school psychologist to speak


                                               -24-
to Doe. Ex. 26, at 241:13-242:1.

       134. Doe’s mother also informed Hogan, during their call on March 21, 2017, that she

and Doe’s father were going to be providing their own counseling services for Doe, and they did

not want Oakton to provide emotional counseling for Doe. Ex. 18, at 237:21-238:9, 266:6-267:9;

Ex. 26, at 241:13-242:8.

       135. After the call, Hogan advised Calvello that, at Doe’s parents’ instruction, Calvello

was not to check in on Doe. Ex. 18, at 266:6-267:9; Ex. 33.

       136. Doe herself did not want to speak to the school psychologist, Calvello, or any

counselors at Oakton. Ex. 8, at 134:5-137:11.

       137. After March 21, 2017, Doe and her parents did not contact Hogan, Taylor, or

Calvello again. Ex. 8, at 110:2-19, 136:21-137:11, 318:7-8; Ex. 26, at 292:4-294:5; Ex. 4, at

217:12-218:4.

       138. The SR&R booklet advised families, among other things: (a) to first contact their

principal about any concerns about the decisions of school personnel, but also advises that they

may contact their Regional Assistant Superintendent; (b) that complaints regarding “barriers to

equal opportunity” can be addressed to the director of the Office of Equity and Employee

Relations (EER); (c) that the director of EER has been designated to handle inquiries and

complaints under various nondiscrimination policies, including Title IX; and (d) about the

contact information for each of them. Ex. 6, at FCSB-DOE-014931.

       139. Doe and her parents never contacted: (a) Banbury; (b) the new Interim Principal

who came to Oakton in April 2017, when Banbury was promoted to Executive Principal; (c) the

Regional Assistant Superintendent; or (d) the EER Director/Title IX Coordinator. Ex. 8, at

175:8-176:21, 178:5-178:17; Ex. 4, at 133:17-136:1; Ex. 26, at 262:22-273:8.




                                                -25-
       140. Doe finished the 2016-17 school year with a GPA of 4.125. She was absent for two

days of school that entire year. Ex. 8, at 34:1-35:9; Ex. 34.

       141. Doe was taking two college-level (A.P.) courses her junior year. During her senior

year, she took three. She graduated from Oakton on June 8, 2018, with a cumulative GPA of

4.184. Ex. 8, at 32:16-33:1, 35:10-36:8; Ex. 34.

       142. In November or December 2017, Doe was admitted early-decision to her first-

choice college, William & Mary. She is currently enrolled in her second semester there. Ex. 8, at

17:10-13, 30:15-21; Ex. 26, at 159:10-160:4.

       143. Doe is not aware of any prior incidents of sexual activity involving Smith that were

claimed to be nonconsensual. She is not claiming in this case that the School Board should have

known that the March 8, 2017, incident was going to happen before it occurred. Ex. 8, at 144:13-

16, 18, 148:4-10.

                                       III.    ARGUMENT

A.     A School System Is Only Liable for Student-on-Student Harassment If It Was
       Deliberately Indifferent to Known Acts of Sexual Harassment.

       Title IX provides that no person “shall, on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination” under any federally-

funded education program or activity. 20 U.S.C. § 1681(a). Because the statute is an exercise of

Congress’ Spending Power, recipients can be found liable under Title IX only for their own

misconduct. Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 291–92 (1998); Davis, 526

U.S. at 640; S.B. v. Bd. of Educ. of Harford Cty., 819 F.3d 69, 75 (4th Cir. 2016).

       Davis established that a school can be liable in damages under Title IX for student-on-

student harassment only if it was “deliberately indifferent to known acts of harassment.” 526

U.S. at 642. The school’s response, or lack thereof, to known acts of peer harassment must have



                                                -26-
been “clearly unreasonable in light of the known circumstances.” Id. at 648 (emphasis added).

The deliberate indifference must “at a minimum, cause students to undergo harassment or make

them liable or vulnerable to it.” Id. at 645. Actionable student-on-student harassment must be “so

severe, pervasive, and objectively offensive that it effectively bars the victim’s access to an

educational opportunity or benefit.” Id. at 633.

        “Deliberate indifference” is a “high standard” that precludes liability in all but “limited

circumstances.” Id. at 648. It is calibrated to ensure that schools are not held liable “for the

misconduct of their students, but only for their ‘own decision to remain idle in the face of known

student-on-student harassment’—‘intentional conduct that violates the clear terms of the

statute.’” S.B., 819 F.3d at 75 (citing and quoting Davis, 526 U.S. at 640, 641, 642 (emphases in

original).

        Davis’ deliberate indifference standard “sets a high bar for plaintiffs to recover under

Title IX.” Stiles ex rel. D.S. v. Grainger Cty., Tenn., 819 F.3d 834, 848 (6th Cir. 2016). Simple

or even heightened negligence will not suffice. Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520

U.S. 397, 407 (1997). A school’s negligent failure to learn of or react to its students’ independent

actions is not enough. S.B., 819 F.3d at 75 (citing Davis, 526 U.S. at 642-43). Nor is it enough to

show “negligent delays, botched investigations of complaints due to the ineptitude of

investigators, or responses that most reasonable persons could have improved upon.” I.F. v.

Lewisville Indep. Sch. Dist., 915 F.3d 360, 369 (5th Cir. 2019) (internal quotations omitted); see

Doe v. Bd. of Educ. of Prince George’s Cty., 605 F. App’x 159, 168 (4th Cir. 2015) (rejecting

theory that sought to impose Title IX liability based on school’s failure to discover full extent of

pattern of sexual harassment because it would require the court to “substitute a negligence

standard for the deliberate indifference standard”).




                                                   -27-
       Davis instructs courts to refrain from “second-guessing the disciplinary decisions made

by school administrators,” who are not required to “engage in particular disciplinary action” in

response to reported harassment. 526 U.S. at 648. It also teaches that Title IX does not give

victims or their parents the right to make particular remedial demands. Id. at 649. Instead,

schools “enjoy flexibility in responding to student-on-student harassment and ‘may tailor their

responses to the specific circumstances.’” I.F., 915 F.3d at 369.

       The Davis Court recognized that courts, in appropriate cases, can “identify a response as

not ‘clearly unreasonable’ as a matter of law.” Davis, 526 U.S. at 649. And courts routinely do. 4

B.     The School Board’s Response to the March 8, 2017 Sexual Encounter Was Not
       Clearly Unreasonable in Light of the Known Circumstances.

       Here, too, the Court can readily find that the School Board’s response was not clearly

unreasonable as a matter of law.

       1.      The School Board’s Investigation Was Not Clearly Unreasonable As a
               Matter of Law.

       The School Board’s response to the single sexual encounter of March 8, 2017, was swift

and considered. Staff and administrators at Oakton received some information about the incident

on March 10, from Doe’s friends, while Doe and Smith were still in Indianapolis. SUF ##40-50

Oakton administrators, Banbury and Taylor, considered, and decided not to interview Doe about

4
  E.g.., I.F., 915 F.3d at 366 (school district’s response to student’s allegation of rape by two
students and harassment not clearly unreasonable as a matter of law); Maher v. Iowa State
Univ., 915 F.3d 1210, 1213 (8th Cir. 2019) (university’s response to student’s allegation of
sexual assault by fellow student not clearly unreasonable as matter of law); Ross v. Univ. of
Tulsa, 859 F.3d 1280, 1283 (10th Cir. 2017) (university’s response to report of student-on-
student sexual assault not clearly unreasonable as a matter of law ); M.D. v. Bowling Green
Indep. Sch. Dist., 709 F. App’x 775, 777-78 (6th Cir. 2017) (school district’s response to sexual
assault of student not clearly unreasonable as a matter of law); Prince George’s Cty. Sch. Bd.,
605 F. App’x. at 167-68 (school board’s response to student-on-student sexual harassment not
clearly unreasonable as a matter of law); Roe v. St. Louis Univ., 746 F.3d 874, 882 (8th Cir.
2014) (university’s response to student’s report of rape by another student not clearly
unreasonable as a matter of law).


                                               -28-
the incident during the Indianapolis trip. SUF ##54-56. They did not have the same support

resources there that existed at Oakton, and the information from Doe’s friends was that she was

embarrassed and did not want them to tell anyone. Id. Taylor looked for, but did not observe Doe

exhibiting any signs of withdrawal during the trip. SUF ##57-58. Doe participated in all

activities in which the band participated for the rest of the weekend. SUF #35.

       On March 13, the first school day after the students returned, Hogan interviewed Doe and

Smith. SUF ##69-72, 78-92. Their accounts of what occurred were similar in many respects,

except that Doe said she did not think the activity had been consensual on her part. SUF ##80,

87-92. Smith’s reading of the encounter as fully consensual was credible; there were no other

eyewitnesses. SUF ##17, 21, 22, 82, 93-97.

       On these facts, neither the investigation, nor the decision not to discipline Smith, were

clearly unreasonable. “Title IX does not require educational institutions to take heroic measures,

to perform flawless investigations, to craft perfect solutions, or to adopt strategies advocated by

parents. The test is objective—whether the institution’s response, evaluated in light of the known

circumstances, is so deficient as to be clearly unreasonable.” Fitzgerald v. Barnstable Sch.

Comm., 504 F.3d 165, 174 (1st Cir. 2007) (affirming summary judgment on Title IX claim where

school’s investigation was unable to conclude that student had been sexually assaulted), rev’d on

other grounds, 555 U.S. 246 (2009); see also, e.g., Rost ex rel. K.C. v. Steamboat Springs RE-2

Sch. Dist., 511 F.3d 1114, 1121-24 (10th Cir. 2008) (summary judgment on Title IX peer

harassment claim where school relied on police investigation of off-campus sexual assaults

which found mixed evidence of consensual and non-consensual acts, and did not independently

interview or discipline alleged perpetrators); supra, note 4.

       2.      Doe Was Not Barred from Access to Educational Benefits or Opportunities.

       The actions taken by the School Board were also effective to ensure that Doe was not


                                                -29-
barred from access to any educational opportunity or benefit.

       Doe had no contact with Smith after she returned from Indianapolis on March 12 through

his graduation from Oakton on June 15, 2017. SUF #121. The only context in which Doe still

saw Smith was their band class. Doe wanted to have him removed from the class because she felt

uncomfortable by his presence, but there was only one Symphonic band and it met in only one

class. SUF #122. Removing him from the class would have been punitive. So Doe was initially

given permission to sit out from the class. SUF #126. A few days later, the band director

rearranged the band’s seating arrangement to separate Doe and Smith. Id. Doe returned to band

class, and successfully pursued leadership positions for the next semester. SUF ## 126-28.

       The school system repeatedly offered Doe counseling services. SUF# 132. Doe and her

parents chose not to accept them. SUF #131-37. The school system also provided Doe academic

accommodations. SUF ##114-15. In two of her most challenging advanced academic classes,

Doe received accommodations that, in one class, were not given to any student that year, and in

the other, ever given to any student before or since. SUF ##116-18. Doe’s grades in those classes

for the last two quarters of that academic year rose higher than they had been before. SUF #118.

Doe finished the year with a GPA of 4.125, took an even more challenging course load for the

next year, and graduated on time in June 2018 with a cumulative GPA of 4.184. SUF ##140-41.

She was admitted early-decision to her first choice college, William and Mary. SUF #142.

       No reasonable juror could find that the School Board chose to remain idle in the face of

known acts of sexual harassment against Doe, or that its response to the March 8 sexual

encounter was clearly unreasonable based on the known circumstances.

                                    IV.     CONCLUSION

       For all of these reasons, the Court should grant summary judgment in favor of the School

Board, and dismiss the Amended Complaint.


                                              -30-
                                            Respectfully submitted,


                                             FAIRFAX COUNTY SCHOOL BOARD


                                             By:           /s/
                                             Sona Rewari (VSB No. 47327)
                                             Andrea R. Calem (admitted pro hac vice)
                                             HUNTON ANDREWS KURTH LLP
                                             2200 Pennsylvania Avenue, NW
                                             Washington DC 20037
                                             Telephone: (202) 955-1974
                                             Facsimile: (703) 918-4018
                                             srewari@huntonak.com
                                             acalem@huntonak.com
                                             Counsel for Defendant
                                             Fairfax County School Board



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of May, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send a notification of such
filing (NEF) to counsel of record for all Parties.



                                                          /s/
                                             Sona Rewari (VSB No. 47327)




                                             -31-
          INDEX OF EXHIBITS TO DEFENDANT’S BRIEF IN SUPPORT OF
                    MOTION FOR SUMMARY JUDGMENT

Exhibit   Description

1         Chart of Individuals identified in Brief and their Roles

2         Joint Stipulation of Uncontested Facts

3         Excerpts of Deposition of J. VanValkenburg

4         Excerpts of Deposition of John Doe

5         Excerpts of Deposition of M. Panarelli

6         2016-17 Student Rights & Responsibilities Booklet

7         Excerpts of Deposition of M. Taylor

8         Excerpts of Deposition of Jane Doe

9         Presentation to Students and Parents re: Music for All Festival

10        Indianapolis Trip Itinerary

11        Excerpts of Deposition of J. Smith

12        Excerpts of Deposition of L. Kelly

13        Excerpts of Deposition of D. Estess

14        Declaration of V.S.

15        Excerpts of Deposition of J. Banbury

16        Excerpts of Deposition of R. 30(b)(6) Designee M. Taylor

17        March 12, 2017 Email from M. Taylor to J. Hogan et. al.

18        Excerpts of Deposition of J. Hogan

19        Excerpts of Deposition of A. Calvello

20        Jane Doe’s Written Statement

21        Excerpts of Deposition of W. Baranyk

22        Hogan’s Notes of Jane Doe Interviews
23   Hogan’s Notes of Jack Smith Interview

24   March 14-15, 2017, Emails amongst John Doe, Jane Roe and J. Hogan

25   March 15, 2017, Emails between M. Taylor and J. Davis

26   Excerpts of Deposition of J. Roe

27   March 17, 2017, Email from A. Calvello to M. Brady, et al.

28   Excerpts of Deposition of M. Nouristani

29   Excerpts of Deposition of M. London

30   11th Grade Report Card for Jane Doe

31   March 20-21, 2017, Emails amongst J. VanValkenburg, Jane Roe, et al.

32   March 30, 2017, Email from Jane Roe to J. VanValkenburg

33   Email from J. Hogan to A. Calvello

34   FCPS Secondary School Transcript for Jane Doe
